DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 10/7/2021. As directed by the amendment, claims 25-31 were canceled, claims 1, 4, 6, 12, 18, and 33-34 were amended, and no new claims were added. Thus, claims 1-24 and 32-35 are pending for this application.
 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
Claim 1, 4-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642). 
Regarding claim 1, Armistead discloses (Figs. 1-5 and 7B) a respiratory pressure therapy system (referred to hereinafter as RPT) system for providing continuous positive air pressure (CPAP) using an apparatus to a patient (paragraph [0012]), the system comprising:
a flow generator (pressure generator 4140) configured to generate supply of breathable gas for delivery to the patient, wherein the breathable gas is output from the flow generator at a pressure level that is above atmospheric pressure (paragraph [0228]); 
at least one sensor that (pressure transducers 5212 and flow transducers 5214) is configured to measure a physical quantity while the breathable gas is supplied to the patient (paragraph [0105]);
a computing device (computing device 7050) including memory (device 7050 receive therapy/usage data from RPT device 4000 and transmits the data to the server 7010, paragraph [0138], therefore at least some form of memory is inherent) and at least one hardware processor (device 7050 is a personal computer, mobile phone, or tablet computer, and runs software application 7060, therefore at least one processor is inherent), the computing device configured to: 
receive, from the at least one sensor, sensor data that is based on measured physical property of the supply of breathable gas (paragraphs [0112] and [0138]).
Armistead does not disclose the computing device is configured to control, based on the received sensor data, the flow generator to adjust a property of the supply of breathable gas that is delivered to the patient. However, Giovanni teaches (Fig. 1) a respiratory therapy apparatus including a computing device (processor 22) configured to control, based on received sensor data (from sensors 18, which include pressure sensors and flow sensors, paragraph [0030]), the flow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Armistead to be configured to deliver the pressurized flow of breathable gas to the subject according to a predetermined therapy regime based on the output signals, as taught by Giovanni, for the purpose of ensuring the RPT apparatus delivers the pressurized flow of breathable gas to the subject according to a predetermined therapy regime (paragraph [0008]).
Armistead further discloses, after the patient satisfies a predetermined condition relating to using the apparatus (after a therapy quality indicator is determined which requires initial use of the RPT, see paragraph [0222], therefore the predetermined condition is that a user has already used the RPT at least one in order to generator a therapy quality indicator)
display, on a display device (display or GUI of device 4000, paragraphs [0211] and [0216]), a plurality of questions relating to subjective feedback (questions relating to subjective feedback which include “Do you have a dry mouth on waking?", "Are you having trouble getting to sleep?", "Are you experiencing nasal congestion?", and "Are you experiencing shortness of breath?". See paragraphs [0222]-[0225])
responsive to displaying each of the plurality of questions, receive, for each of the plurality of additional one or more user inputs indicating answers to the one or more questions relating to subjective feedback (e.g. yes or no, paragraphs [0222]-[0225]); 
transmit the answers to a remote processing system (answers transmitted to server 7010, paragraphs [0222]-[0225]); 

Armistead does not disclose the above mentioned procedure occur after a pre-set amount of time has passed after the setup of the apparatus is performed. However, when Armistead is used to treat nasal congestion (one of the queries issued by Armistead ‘879 is “Are you experiencing nasal congestions?” paragraph [00224]), one of ordinary skill in the art would appreciate that it takes a period of time for a user to recognize their own nasal congestion when using the respiratory system, and therefore suggests it would be obvious to display the questions a predetermined time period after the apparatus has been setup for the purpose of obtaining a more accurate response from the patient regarding their condition based on the current settings, thereby allowing the device to adjust operation of the device according to the current condition of the patient.
Arimistead does not disclose the computing device is configured to display, a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback; and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions the plurality of questions relating to the subjective feedback.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Armistead to include configured to display, a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback; and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions the plurality of questions relating to the subjective feedback, as taught by Lee, for the purpose of providing feedback to the computing device regarding more complex issues (e.g. answers are based on a scale instead of simply yes/no), thereby improving patient treatment and adaptation of the treatment protocol to the specific user.
Modified Armistead does not disclose each additional question is displayed one at a time simultaneously with a corresponding varying scale between two answers. However, Evans teaches (Fig. 3 and 6) a display (12) configured to display a plurality of questions, wherein each additional question is displayed one at a time (one question displayed at a time, and next question is displayed after user presses the “ok” button, see paragraph [0027]) simultaneously with a corresponding varying scale (slider 14) between two answers (e.g. Fig. 3 shows displaying a question regarding sleep health that includes a varying scale between the two answers “Very 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify display of modified Armistead such that each additional question is displayed one at a time simultaneously with a corresponding varying scale between two answers, as taught by Evans, for the purpose of making the screen visually easier to understand by user when reading and answering.
Modified Armistead discloses the computing device is configured to perform setup operations (starting the RPT device 4000 using previous settings), but does not disclose the computing device is configured to Perform setup of the apparatus before initial use of the respiratory pressure therapy system by the patient, the setup of the apparatus including:
	Associating the apparatus with the patient,
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback and one or more questions relating to subjective feedback and a varying scale selectable to provide a response to the one or more questions relating to subjective feedback
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback and one or more user inputs to the selectable varying scale indicating answers to the one or more questions relating to the subjective feedback,
	Transmitting the answers to a remote processing system

	Setting, based on the received initial settings, control settings of the apparatus
Control, based on the set setting of the apparatus, the flow generator to adjust a property of the supply of breathable gas that is delivered to the patient;
However, Bassin teaches (Fig. 1-5) a respiratory treatment apparatus comprising a flow generator (flow generator 110) and a computing device (user interface or GUI, paragraph [0029]) configured to perform setup of the apparatus before initial use of the respiratory pressure therapy system by the patient (paragraph [0026]), the setup of the apparatus including:
	Associating the apparatus with the patient (when user enters answers to questions regarding demographic and medical information, see paragraphs [0050]-[0053], the apparatus is associated with the patient),
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback (questions about age, weight, and height, paragraph [0053]) and one or more questions relating to subjective feedback and a varying scale selectable to provide a response to the one or more questions relating to subjective feedback (user is prompted with questions regarding respiratory disease and a varying scale indicating severity of the symptoms, paragraph [0047])
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback (paragraph [0053]) and one or more user inputs to the 
Setting control settings of the apparatus based on answers to the questions (uses table data structure to determine setting based on user input when answering questions, paragraph [0048] and [0057]),
Control, based on the set setting of the apparatus (paragraph [0057]) and received sensor data (receives flow signal from flow sensor to determine if user is exhaling, paragraph [0041]), the flow generator to adjust a property of the supply of breathable gas that is delivered to the patient (paragraph [0059]).
Bassin does not disclose the limitations “transmitting the answers to a remote processing system”, “receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers”, “setting, based on the received initial settings, control settings of the apparatus”, because Bassin discloses that the controller of the respiratory therapy device determines the control settings based on the answers to the questions, as opposed to transmitting the answers to a remote processing system to determine the settings through processing. However, the primary reference Armistead discloses the use of a remote processing system for these steps of determining RPT settings by processing answers to questions (transmit the answers to a remote processing system (answers transmitted to server 7010, paragraphs [0222]-[0225]); receive, from the remote processing system, settings for the respiratory pressure therapy system determined based on the transmitted answers and adjust, based on the received settings, control settings of the RPT system (based on answer received, server 7010 may adjust settings, e.g. increase humidity if nasal congestion, for RPT device 4000. Because computing device 7050 serves as intermediary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setup of the modified Armistead reference to include the setup steps highlighted above, as taught by Bassin, for the purpose of modifying the operation of the RPT based on the respiratory state of the user, thereby improving therapy outcome.
Modified Armistead does not disclose the setup of the apparatus before initial use includes displaying, on a display device, instructions for using the apparatus. However, Soysa teaches (Fig. 1 and 15B) a respiratory apparatus including a setup operation before initial use that displays on a display device (display screen 40) instructions for using the apparatus (display shows images and videos of how to setup and use apparatus and to correct any faults detected, see paragraphs [0088]-[0089]).


Regarding claim 4, modified Armistead discloses the plurality of additional questions relating to subjective feedback (Bassin discloses questions regarding respiratory disease and a varying scale indicating severity of the symptoms, paragraph [0047]) but does not disclose the one or more questions relating to the subjective feedback are received from the remote processing system.
However, Armistead teaches questions relating to subjective are received from the remote processing system. (Armistead’s paragraphs [0222]-[0225]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more questions relating to subjective feedback of modified Armistead such that the one or more questions relating to the subjective feedback are received from the remote processing system, as taught by Armistead, for the purpose of allowing the questions to be stored at a remote location, thereby saving memory in the controller of the RPT and allowing for the questions to be updated easier.
Regarding claim 5, modified Armistead discloses the system further comprising a patient interface (mask 3000) configured to engage with at least one airway of the patient and supply breathable gas to the patient (paragraph [0017]). 
Regarding claim 6, modified Armistead discloses the one or more questions include at least one question relating to demographic information about the patient questions about age, weight, and height, paragraph [0053] Bassin), and the one or more additional questions relating to subjective feedback include one question relating to subjective feedback from the patient about using the respiratory pressure therapy system (paragraph [0047] of Bassin).
Regarding claim 7, modified Armistead discloses the remote processing system (server 7010), and the remote processing system is configured to determine tailored coaching programs for the patient based on the answers transmitted to the remote processing system (server 7010 receives answers and prompts action(s) based on answers received (paragraph [0221]). For example, system issues the query "Do you have a dry mouth on waking?" and the received answer to the query is yes, the data server 7010 prompts the patient 1000 to use a full-face mask, or a chin strap with a nasal mask, to reduce mouth leak, see paragraph [0222]).
Regarding claim 8, Armistead discloses the remote processing system (server 7010), and the remote processing system is configured to determine personalized therapy for the patient based on the answers transmitted to the remote processing system (server 7010 receives answers and adjusts settings of RPT device 4000 based on answers received (paragraph [0221]). For example, system issues the query "Are you experiencing nasal congestion?" and if the received answer to the query is yes, the data server 7010 may increases the humidity of the delivered flow of air to reduce the amount of nasal congestion. See paragraph [0224]).
Regarding claims 9-10, modified Armistead discloses the computing device is further configured to perform setup operations (starting the RPT device 4000 using previous settings), but does not disclose and the one or more additional questions are displayed after the setup and after a predetermined condition is satisfied, wherein the predetermined condition includes the 
Regarding claim 11, Armistead discloses the settings for the respiratory pressure therapy system and/or tailored coaching programs are received by an application, website, email, and/or a mobile device associated with the patient (“tailored coaching program”, in the form of prompts sent to user in response to questions answered, are sent via email, paragraph [0157]).
Regarding claim 12, Armistead discloses (Fig. 1-5 and 7B) an apparatus for treating a respiratory disorder in a patient, the apparatus comprising: 
a display device (display or GUI of device 4000, paragraphs [0211] and [0216]); 
a pressure generator (pressure generator 4140) configured to generate a flow of air for treating the respiratory disorder (paragraph [0228]); 
a transducer (pressure transducers 5212 and/or flow transducers 5214) configured to generate a flow signal representing a property of the flow of air (paragraph [0105]); 
a controller (computing device 7050), coupled to the display (paragraph [0216]), the pressure generator (see Fig. 7B), and the transducer (coupled to RPT device 4000, see Fig. 7B, 
receive the flow signal from the transducer (paragraphs [0112] and [0138]); 
after the patient satisfies a predetermined condition relating to using the apparatus (after a therapy quality indicator is determined which requires initial use of the RPT, see paragraph [0222], therefore the predetermined condition is that a user has already used the RPT at least one in order to generator a therapy quality indicator)
display, on the display (display or GUI of device 4000, paragraphs [0211] and [0216]), a plurality of requests for subjective feedback (questions relating to subjective feedback which include “Do you have a dry mouth on waking?", "Are you having trouble getting to sleep?", "Are you experiencing nasal congestion?", and "Are you experiencing shortness of breath?". See paragraphs [0222]-[0225]); 
responsive to displaying each of the plurality of requests for subjective feedback, receive, for each of the requests, a user input representing subjective feedback (e.g. yes or no, paragraphs [0222]-[0225]); 
transmit subjective feedback data determined based on the received inputs to a remote processing system (answers transmitted to server 7010, paragraphs [0222]-[0225]); 
receive, from the remote processing system, analysis results determined based on the transmitted subjective feedback data and adjust, based on the received analysis results, control settings of the apparatus (based on answer received, server 7010 may adjust settings, e.g. increase humidity if nasal congestion, for RPT device 4000. Because computing device 7050 serves as intermediary between server 7010 and RPT device 4000, as shown in Fig. 7B, 
Armistead does not disclose the above mentioned procedure occur after a pre-set amount of time has passed after the setup of the apparatus is performed. However, when Armistead is used to treat nasal congestion (one of the queries issued by Armistead ‘879 is “Are you experiencing nasal congestions?” paragraph [00224]), one of ordinary skill in the art would appreciate that it takes a period of time for a user to recognize their own nasal congestion when using the respiratory system, and therefore suggests it would be obvious to display the questions a predetermined time period after the apparatus has been setup for the purpose of obtaining a more accurate response from the patient regarding their condition based on the current settings, thereby allowing the device to adjust operation of the device according to the current condition of the patient.
Armistead does not disclose the computing device is configured to, based on the received flow signal, control the pressure generator to adjust a property of the flow of air. However, Giovanni teaches (Fig. 1) a respiratory therapy apparatus including a computing device (processor 22) configured, based on received sensor data (from sensors 18, which include pressure sensors and flow sensors, paragraph [0030]), control the pressure generator to adjust a property of the flow of air (paragraphs [0030] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of Armistead to be configured to, based on the received flow signal, control the pressure generator to adjust a property of the flow of air, as taught by Giovanni, for the purpose of ensuring the RPT apparatus 
Arimistead does not disclose the step of displaying a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback; and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions, the plurality of questions relating to the subjective feedback.
However, Lee teaches (Fig. 1-2) and respiratory device including a computing system (control unit 102) configured to display, on a display device (display 104), a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback (questions that are answered with a variable response, e.g. “"How bad is your cough on a scale of 1 to 5?". See paragraph [0105]); and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions the plurality of questions relating to the subjective feedback (paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Armistead to include displaying a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback; and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions, the plurality of questions relating to the subjective feedback, as taught by Lee, for the purpose of providing feedback to the computing device regarding more complex issues (e.g. answers are based on a scale instead of simply yes/no), thereby improving patient treatment and adaptation of the treatment protocol to the specific user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of modified Armistead such that each additional question is displayed one at a time simultaneously with a corresponding varying scale between two answers, as taught by Evans, for the purpose of making the screen visually easier to understand by user when reading and answering.
Modified Armistead discloses the computing device is configured to perform setup operations (starting the RPT device 4000 using previous settings), but does not disclose the computing device is configured to Perform setup of the apparatus before initial use of the respiratory pressure therapy system by the patient, the setup of the apparatus including:
	Associating the apparatus with the patient,
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback and one or more questions relating to subjective feedback and a varying scale 
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback and one or more user inputs to the selectable varying scale indicating answers to the one or more questions relating to the subjective feedback,
	Transmitting the answers to a remote processing system
	Receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers; and
	Setting, based on the received initial settings, control settings of the apparatus
based on the received flow signal and set control setting of the apparatus, control the pressure generator to adjust a property of the flow of air.
However, Bassin teaches (Fig. 1-5) a respiratory treatment apparatus comprising a flow generator (flow generator 110) and a computing device (user interface or GUI, paragraph [0029]) configured to perform setup of the apparatus before initial use of the respiratory pressure therapy system by the patient (paragraph [0026]), the setup of the apparatus including:
	Associating the apparatus with the patient (when user enters answers to questions regarding demographic and medical information, see paragraphs [0050]-[0053], the apparatus is associated with the patient),
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback (questions about age, weight, and height, paragraph [0053]) and one or more questions relating to subjective feedback and a varying scale selectable to provide a 
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback (paragraph [0053]) and one or more user inputs to the selectable varying scale indicating answers to the one or more questions relating to the subjective feedback (paragraph [0047]),
Setting control settings of the apparatus based on answers to the questions (uses table data structure to determine setting based on user input when answering questions, paragraph [0048] and [0057]),
based on the received flow signal (receives flow signal from flow sensor to determine if user is exhaling, paragraph [0041]) and set control setting of the apparatus (paragraph [0057]), control the pressure generator to adjust a property of the flow of air (paragraph [0059]).
Bassin does not disclose the limitations “transmitting the answers to a remote processing system”, “receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers”, “setting, based on the received initial settings, control settings of the apparatus”, because Bassin discloses that the controller of the respiratory therapy device determines the control settings based on the answers to the questions, as opposed to transmitting the answers to a remote processing system to determine the settings through processing. However, the primary reference Armistead discloses the use of a remote processing system for these steps of determining RPT settings by processing answers to questions (transmit the answers to a remote processing system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setup of the modified Armistead reference to include the setup steps highlighted above, as taught by Bassin, for the purpose of modifying the operation of the RPT based on the respiratory state of the user, thereby improving therapy outcome.
Modified Armistead does not disclose the setup of the apparatus before initial use includes displaying, on a display device, instructions for using the apparatus. However, Soysa 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setup operation of modified Armistead to include displaying, on a display device, instructions for using the apparatus, as taught by Soysa, for the purpose of allowing a user to maintain the equipment themselves and to obviate the need for user to store or find paper instructions (paragraph [0009] Soysa).


Regarding claim 13, modified Armistead discloses wherein the display and the pressure generator are commonly housed, but does not disclose the controller is commonly housed. However, Bassin teaches (Fig. 1-5) a respiratory apparatus (102) including controller (controller 104 with includes a user control interface 512 in the form of a touch panel or control buttons, paragraph [0061]), a display (LCD or touch screen display, paragraph [0029]), and the pressure generator (blower 110), all of which are commonly housed (controller 104 and blower 110 shown housed within apparatus 102, display disclosed to be housed in paragraphs [0029] and [0061], and shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Armistead such that the controller, the display and the pressure generator are commonly housed, as taught by Bassin, for the purpose improving portability of the apparatus by reducing the amount of external components.
Regarding claim 15, modified Armistead discloses the controller is configured to transmit, with the subjective feedback data, operational data of the apparatus (usage/therapy data, paragraph [0032] Armistead), and the analysis results are determined based on the demographic and subjective feedback data and the operational data of the apparatus (Armistead performs analysis based on answers to subjective questions, see paragraphs [0216] and [0222]-[0225], as well as information contained in operational data to determine therapy quality indicators, paragraph [0034]. Bassin uses information from demographic questions, e.g. age and height and weight, to determine BMI and adjust settings accordingly, see paragraphs [0052]-[0053]. Lee discloses analyzing subjective data provided by the varying scale to determine how patient’s symptoms have changed over time, see paragraphs [0104]-[0106]).
Regarding claim 16, modified Armistead discloses the analysis results include tailored coaching program for the patient (server 7010 receives answers and prompts action(s) based on answers received (paragraph [0221]). For example, system issues the query "Do you have a dry mouth on waking?" and the received answer to the query is yes, the data server 7010 prompts the patient 1000 to use a full-face mask, or a chin strap with a nasal mask, to reduce mouth leak, see paragraph [0222]).
Regarding claim 17, modified Armistead discloses the analysis results include a personalized therapy for the patient (server 7010 receives answers and adjusts settings of RPT device 4000, resulting in personalized therapy, based on answers received (paragraph [0221]). For example, system issues the query "Are you experiencing nasal congestion?" and if the received answer to the query is yes, the data server 7010 increases the humidity of the delivered flow of air to reduce the amount of nasal congestion. See paragraph [0224]).

Claims 2 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642), and further in view of Stone (US 2019/0148025).
Regarding claim 2, modified Armistead disclose the remote processing system is an on-demand cloud computing platform (remote processing system 7010 communicates with computing device 7050 over wide area network 7090, see Fig. 7B), but does not disclose the remote processing system is configured to perform machine learning using data received from a plurality of patients.
However, Stone teaches (Fig. 1) a medical device including a remote processing system (one or more server systems, paragraph [0021]) which is an on-demand cloud computing platform (cloud-based architecture, paragraph [0021]) configured to perform machine learning using data received from a plurality of patients (collects data in the form of user responses to queries from patients 112a to 112n, and uses “machine learning algorithms” to formulate an output to benefit patients, see paragraphs [0029] and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processing system of Armistead to be configured to perform machine learning using data received from a plurality of patients, as taught by Stone, for the purpose of generating a coaching plane that better suits the current needs of the patient due to analysis of responses from a variety of patients (paragraph [0029]). 
Regarding claim 35, modified Armistead disclose the remote processing system is an on-demand cloud computing platform (remote processing system 7010 communicates with 
However, Stone teaches (Fig. 1) a medical device including a remote processing system (one or more server systems, paragraph [0021]) which is an on-demand cloud computing platform (cloud-based architecture, paragraph [0021]) configured to perform machine learning using data received from a plurality of patients (collects data in the form of user responses to queries from patients 112a to 112n, and uses “machine learning algorithms” to formulate an output to benefit patients, see paragraphs [0029] and [0053]) received from the computing device (mobile client device of user 112a, paragraph [0021]) and a plurality of additional apparatuses associated with a plurality of patients (mobile client devices 112b-112n associated with patients 112b-112n, paragraph [0021]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remote processing system of Armistead to be configured to perform machine learning using the data received from the computing device and a plurality of additional apparatuses associated with a plurality of patients to determine, as taught by Stone, for the purpose of generating a coaching plane that better suits the current needs of the patient due to analysis of responses from a variety of patients (paragraph [0029]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642), and further in view of Cosentino (US 2013/0131574).
Regarding claim 3, modified Armistead discloses questions related to subjective and demographic feedback (paragraphs [0222]-[0225] of Armistead, paragraph [0047]-[0053] of Bassin), but does not disclose the questions are pre-stored in the memory of the computing device. However, Cosentino teaches (Fig. 2) a medical device comprises a computing device (monitoring system 210) and a plurality of questions (“questions”, paragraph [0031]), wherein the questions are pre-stored in the memory of the computing device (paragraphs [0029] and [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing device of modified Armistead to include the questions related to demographic and subjective questions being pre-stored in the memory, as taught by Cosentino, for the purpose of reducing the need for the questions to be downloaded with each use (paragraph [0031] Consentino).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642), and further in view of Kwok (US 2009/0293875).
Regarding claim 14, modified Armistead discloses a mask (mask 3000) and adjusted control settings (based on answer received, server 7010 may adjust settings, e.g. increase humidity if nasal congestion, for RPT device 4000. Because computing device 7050 serves as intermediary between server 7010 and RPT device 4000, as shown in Fig. 7B, computing device 7050 inherently receives and adjusts the settings of the respiratory pressure therapy system 4000. See Fig. 2B, paragraphs [0216] and [0222]-[0225]), but does not disclose the adjusted control settings include a treatment pressure provided in a patient mask coupled to the pressure generator.
However, Kwok teaches (Fig. 1-5) a respiratory apparatus including a mask (mask 6) and pressure generator (impeller 2), and discloses adjusted control settings include a treatment pressure provided in a patient mask coupled to the pressure generator (transducer 4p within mask 6 determines level of mask leakage, and if excessive leakage is determined, the controller increases the blower pressure to compensate for the leakage to the desired levels, see paragraphs [0159] and [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusted control settings of Armistead to include a treatment pressure provided in a patient mask, as taught by Kwok, for the purpose of compensating for mask leakage and maintaining the therapeutic pressure delivered to the patient at the desired level (paragraph [0159] Kwok).

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879, hereinafter Armistead ‘879) in view of Armistead (US 2011/0203588, hereinafter Armistead ‘588), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642).
Regarding claim 18, Armistead ‘879 discloses (Figs. 1-5 and 7B) a method of operating a respiratory treatment apparatus for generating a flow of air in order to treat a respiratory disorder, the method comprising: 
measuring a property of the flow of air, using a transducer (at least one transducer in form of pressure transducer 5212 and/or flow transducer 5214, paragraph [0105]); 
after the patient satisfies a predetermined condition relating to using the apparatus (after a therapy quality indicator is determined which requires initial use of the RPT, see paragraph [0222], therefore the predetermined condition is that a user has already used the RPT at least one in order to generator a therapy quality indicator)
displaying one or more questions relating to subjective feedback (displayed questions relating to subjective feedback which include “Do you have a dry mouth on waking?", "Are you having trouble getting to sleep?", "Are you experiencing nasal congestion?", and "Are you experiencing shortness of breath?”. See paragraphs [0222]-[0225]).
responsive to displaying the one or more questions relating to subjective feedback, receiving, in the controller, one or more inputs indicating answers to the one or more questions relating to the subjective feedback (e.g. yes or no, paragraphs [0222]-[0225]); 
transmitting the answers to a remote processing system (answers transmitted to server 7010, paragraphs [0222]-[0225]); and 
receiving, from the remote processing system, settings for operating the respiratory treatment apparatus and tailored coaching programs for the patient based on the answers transmitted to the remote processing system (based on answer received, server 7010 may adjust 
Armistead does not disclose the above mentioned procedure occur after a pre-set amount of time has passed after the setup of the apparatus is performed. However, when Armistead is used to treat nasal congestion (one of the queries issued by Armistead ‘879 is “Are you experiencing nasal congestions?” paragraph [00224]), one of ordinary skill in the art would appreciate that it takes a period of time for a user to recognize their own nasal congestion when using the respiratory system, and therefore suggests it would be obvious to display the questions a predetermined time period after the apparatus has been setup for the purpose of obtaining a more accurate response from the patient regarding their condition based on the current settings, thereby allowing the device to adjust operation of the device according to the current condition of the patient.
Armistead ‘879 does not disclose calculating, in the controller and based on the measured property, a result comprising at least one of: a respiratory event, a cardio-respiratory characteristic of a patient, and a physiological state of the patient; and controlling, in the controller, an adjustment to a property of the flow of air based on the result. However, Armistead ‘588 teaches (Fig. 5) a method for providing ventilation to a patient with sleep apnea that includes calculating, in a controller (controller 415) and based on the measured property (flow signal of flow sensor 404f, paragraph [0018]), a result comprising a respiratory event 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Armistead ‘879 to include calculating, in a controller and based on the measured property, a result comprising at least one of: a respiratory event, a cardio-respiratory characteristic of a patient, and a physiological state of the patient; and controlling, in the controller, an adjustment to a property of the flow of air based on the result, as taught by Armistead ‘588, for the purpose of detecting symptoms of sleep apnea in a user (Armistead ‘879 is also to be used for patients with sleep apnea, see paragraphs [0012], [0035], and [0080] of Armistead ‘879) and adjusting the flow of gas to the patient to account for and treat the condition detected (paragraphs [0017] and [0093] of Armistead ‘588), thereby improving the ventilation therapy provided.
Arimistead does not disclose the step of displaying a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback; and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions, the plurality of questions relating to the subjective feedback.
However, Lee teaches (Fig. 1-2) and respiratory device including a computing system (control unit 102) configured to display, on a display device (display 104), a varying scale selectable to provide a response to the plurality of questions relating to subjective feedback (questions that are answered with a variable response, e.g. “"How bad is your cough on a scale of 1 to 5?". See paragraph [0105]); and receive, for each of the additional questions, a user input to the corresponding varying scale indicating answers to the one or more questions the plurality of questions relating to the subjective feedback (paragraph [0105]).

Modified Armistead does not disclose each additional question is displayed one at a time simultaneously with a corresponding varying scale between two answers. However, Evans teaches (Fig. 3 and 6) a display (12) configured to display a plurality of questions, wherein each additional question is displayed one at a time (one question displayed at a time, and next question is displayed after user presses the “ok” button, see paragraph [0027]) simultaneously with a corresponding varying scale (slider 14) between two answers (e.g. Fig. 3 shows displaying a question regarding sleep health that includes a varying scale between the two answers “Very well” and “Poorly”, and Fig. 6 shows displaying a question regarding user tiredness having a varying scale between the two answers “Sleepy” and “Alert”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of modified Armistead such that each additional question is displayed one at a time simultaneously with a corresponding varying scale between two answers, as taught by Evans, for the purpose of making the screen visually easier to understand by user when reading and answering.

	Associating the apparatus with the patient,
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback and one or more questions relating to subjective feedback and a varying scale selectable to provide a response to the one or more questions relating to subjective feedback
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback and one or more user inputs to the selectable varying scale indicating answers to the one or more questions relating to the subjective feedback,
	Transmitting the answers to a remote processing system
	Receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers; and
	Setting, based on the received initial settings, control settings of the apparatus
based on the received flow signal and set control setting of the apparatus, control the pressure generator to adjust a property of the flow of air.
However, Bassin teaches (Fig. 1-5) a respiratory treatment apparatus comprising a flow generator (flow generator 110) and a computing device (user interface or GUI, paragraph [0029]) 
	Associating the apparatus with the patient (when user enters answers to questions regarding demographic and medical information, see paragraphs [0050]-[0053], the apparatus is associated with the patient),
	Displaying, on the display device, one or more questions relating to demographic feedback and selectable responses to the one or more questions relating to demographic feedback (questions about age, weight, and height, paragraph [0053]) and one or more questions relating to subjective feedback and a varying scale selectable to provide a response to the one or more questions relating to subjective feedback (user is prompted with questions regarding respiratory disease and a varying scale indicating severity of the symptoms, paragraph [0047])
	Responsive to displaying the one or more questions, receiving one or more user inputs to the selectable responses indicating answers to the one or more questions relating to demographic feedback (paragraph [0053]) and one or more user inputs to the selectable varying scale indicating answers to the one or more questions relating to the subjective feedback (paragraph [0047]),
Setting control settings of the apparatus based on answers to the questions (uses table data structure to determine setting based on user input when answering questions, paragraph [0048] and [0057]),
Setting, based on the received flow signal (receives flow signal from flow sensor to determine if user is exhaling, paragraph [0041]) and set control setting of the apparatus 
Bassin does not disclose the limitations “transmitting the answers to a remote processing system”, “receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers”, “setting, based on the received initial settings, control settings of the apparatus”, because Bassin discloses that the controller of the respiratory therapy device determines the control settings based on the answers to the questions, as opposed to transmitting the answers to a remote processing system to determine the settings through processing. However, the primary reference Armistead discloses the use of a remote processing system for these steps of determining RPT settings by processing answers to questions (transmit the answers to a remote processing system (answers transmitted to server 7010, paragraphs [0222]-[0225]); receive, from the remote processing system, settings for the respiratory pressure therapy system determined based on the transmitted answers and adjust, based on the received settings, control settings of the RPT system (based on answer received, server 7010 may adjust settings, e.g. increase humidity if nasal congestion, for RPT device 4000. Because computing device 7050 serves as intermediary between server 7010 and RPT device 4000, computing device 7050 inherently receives and adjusts the settings of the respiratory pressure therapy system 4000. See Fig. 2B, paragraphs [0216] and [0222]-[0225]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of the answers to the questions of Bassin to include transmitting the answers to a remote processing system, receiving, from the remote processing system, initial settings for the respiratory pressure therapy system determined based on the transmitted answers, setting, based on the received 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setup of the modified Armistead reference to include the setup steps highlighted above, as taught by Bassin, for the purpose of modifying the operation of the RPT based on the respiratory state of the user, thereby improving therapy outcome.
Modified Armistead does not disclose the setup of the apparatus before initial use includes displaying, on a display device, instructions for using the apparatus. However, Soysa teaches (Fig. 1 and 15B) a respiratory apparatus including a setup operation before initial use that displays on a display device (display screen 40) instructions for using the apparatus (display shows images and videos of how to setup and use apparatus and to correct any faults detected, see paragraphs [0088]-[0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setup operation of modified Armistead to include displaying, on a display device, instructions for using the apparatus, as taught by Soysa, for the purpose of allowing a user to maintain the equipment themselves and to obviate the need for user to store or find paper instructions (paragraph [0009] Soysa).
 Regarding claim 19, modified Armistead ‘879 discloses adjusting, based on the received settings, control settings of the respiratory treatment apparatus set during setup of the apparatus (based on answer received, server 7010 may adjust settings, e.g. increase humidity if nasal 
Regarding claim 20, Armistead ‘879 discloses the settings for operating the respiratory treatment apparatus provide personalized therapy for the patient determined based on the answers and additional  answers transmitted to the remote processing system (additional answers to additional questions in paragraphs [0221]-[0225] of Armistead ‘879 and answers to questions in paragraphs [0047]-[0053] of Bassin) and control settings of the respiratory treatment apparatus at a time the inputs indicating answers are received (e.g. in order to increase the humidity of the delivered flow of air, the current level of humidity, being a control setting, is considered in some fashion in order to determine a new humidity level that is above the previous level (see paragraph [0224]), therefore the control settings of the respiratory treatment apparatus at a time the inputs indicating answers are received are indirectly used to determine the settings from operating the respiratory treatment apparatus. In Bassin, this is described in paragraphs [0057]-[0059]).
 Regarding claim 21, modified Armistead ‘879 discloses the questions and additional questions are displayed on a display of the respiratory treatment apparatus (in Armistead ‘879, queries, e.g. additional questions, from server 7010 to be displayed on a display or GUI of device 4000, see paragraphs [0211] and [0216]. In Basin, questions displayed on GUI of the RPT, paragraph [0029]).
Regarding claim 22, modified Armistead ‘879 discloses the additional questions are displayed on a mobile device (computing device 7050, in form of a PC, mobile phone, tablet computer, etc., see paragraph [0108], can receive and display queries, e.g. questions, from server 7010, see paragraphs [0216]) configured to execute an application for controlling the respiratory 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of modified Armistead ‘879 to display both the questions and additional questions for the purpose of providing a single display device in order to conserve energy and to improve convenience (as opposed to having more than one display).
 Regarding claims 23-24, Armistead ‘879 discloses the additional questions are displayed, but does not disclose the questions are displayed after a predetermined condition is satisfied, wherein the predetermined condition includes a predetermined time period after the respiratory treatment apparatus is setup and/or a predetermined time period that the respiratory treatment apparatus has been operated by the patient. However, when the method of Armistead ‘879 is used to treat nasal congestion (one of the queries issued by Armistead ‘879 is “Are you experiencing nasal congestions?” paragraph [00224]), one of ordinary skill in the art would appreciate that it takes a period of time for a user to recognize their own nasal congestion when using the respiratory system, and therefore suggests it would be obvious to display the questions a predetermined time period after the apparatus has been setup and/or operated for the purpose of obtaining a more accurate response from the patient. 
  
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642), and further in view of Kwok (US 20090205662, hereinafter Kwok ‘662).
Regarding claim 32, modified Armistead ‘879 discloses the additional questions are displayed after a predetermined condition, but does not disclose discloses the pre-set condition includes using the respiratory pressure therapy system for a pre-set number of hours or pre-set number of days. However, Kwok ‘662 teaches the pre-set condition includes using the respiratory pressure therapy system for a pre- set number of hours or pre-set number of days (pre-set number of days, because the questions are displayed before a second CPAP session, which occurs at least a number of hours or days following the first CPAP session. See paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pre-set condition of modfieid Armistead ‘879 to include using the respiratory pressure therapy system for a pre- set number of hours or pre-set number of days, as taught by Kwok ‘662, for the purpose of allowing for scheduled question sessions to allow for users to feel full effects of therapy before answering questions that adjust the therapy session.
Regarding claim 33, modified Armistead ‘879 discloses one or more additional questions, but does not disclose the one or more questions relating to subjective feedback includes requesting patient's sleep satisfaction or sleep alertness. However, Kwok ‘662 teaches one or more questions relating to subjective feedback includes requesting patient's sleep satisfaction or sleep alertness (questions relate to patient restlessness and sleep quality, paragraph [0064] of Kwok ‘662).
.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Armistead (US 2017/0311879) in view of Giovanni (US 2017/0266408), Lee (US 2018/0153440), Evans (US 2009/0187121), Bassin (US 2012/0145153) and Soysa (US 2016/0256642), and further in view of Kwok (US 20090205662, hereinafter Kwok ‘662), and Heneghan (US 2016/0270718).
Regarding claim 34, modified Armistead ‘879 discloses one or more additional questions, but does not disclose the one or more questions relating to subjective feedback includes requesting patient's sleep satisfaction or sleep alertness. However, Kwok ‘662 teaches one or more questions relating to subjective feedback includes requesting patient's sleep satisfaction or sleep alertness (questions relate to patient restlessness and sleep quality, paragraph [0064] of Kwok ‘662).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more additional questions of modified Armistead ‘879 to include one or more questions relating to subjective feedback includes requesting patient's sleep satisfaction or sleep alertness, as taught by Kwok ‘662, for the 
Modified Armistead ‘879 discloses the one or more questions relating to subjective feedback includes a comfort of sleep question requesting information about patient's sleep satisfaction (paragraph [0064] of Kwok ‘662), but does not disclose a user input is received in response to the comfort of sleep question a plurality of times for a predetermined number of days. However, Heneghan teaches (Fig. 1) a device for receiving user input regarding a comfort of sleep question requesting information about patient’s sleep satisfaction (questionnaire 145 includes a sleep slider to indicate level of sleepiness during the day as a result of last night’s sleep, therefore an indication of sleep satisfaction, see paragraph [0125]), wherein a user input is received in response to the comfort of sleep question a plurality of times (four times a day, paragraph [0126]) for a predetermined number of days (over the course of a single day, paragraph [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user input of modified Armistead ‘879 o include user input is received in response to the comfort of sleep question a plurality of times for a predetermined number of day, as taught by Heneghan, for the purpose of providing a more accurate measurement of user sleepiness during the day by allowing multiple measures of sleepiness for a day as opposed to one (paragraph [0126] and [0199]-[0200]), thereby allowing the device to provide feedback to a user before sleeping the following night that is more comprehensive.

Response to Arguments 
Applicant’s arguments filed 10/7/2021 have been fully considered.
 Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection relies on an additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785